                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:17-CR-173-D



   UNITED STATES OF AMERICA                                             ORDER

        v.

   GREGORY BARNES



       On motion of the Defendant, Gregory Barnes, and for good cause shown, it is hereby

ORDERED that [DE-54] be sealed until further notice by this Court. The grounds for this Order

are found at [DE-54].

       Accordingly, it is ORDERED that this document be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may l;>e provided to the Assistant

United States Attorney and Counsel for the Defendant.
       IT IS SO ORDERED this         "1                       __;>_::o
                                           day t.--2-0-19-.-~-;;;"J




                                             UNITED STATES DISTRICT JUDGE
